Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on January 24, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) as being indefinite and claims 1, 17, and 19 under 35 U.S.C. 102(a)(2) as anticipated by Xu et al. (WO 2015/104059, hereon Xu) and claims 2 and 3 under 35 U.S.C. 103 as obvious over Xu in view of Zhang (UK Patent Application, GB 2490215, hereon Zhang)  have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 2 and 3 by the Applicant(s). Claims 1, and 4-20 are now pending in the application. 
Allowance
Claims 1 and 4-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Xu or Xu in view of Zhang fails to anticipate or render obvious "a system " including the steps (or comprising) ".., applying a wavefield propagator and finite differences to model a wavefield associated with a Tilted Orthorhombic media representative of a region of a subsurface comprising the hydrocarbon reservoir at least in part, by applying a Fast Fourier Transform (FFT) to a seismic pressure wavefield associated with the wavefield 
In reference to claims 17 and 19: the instant claims are directed to a method and machine-readable media respectively and include similar allowable subject matter as the system claim 1. The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857